Citation Nr: 1541046	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to May 1981 and from October 1981 to March 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disability and continued a 0 percent rating for bilateral hearing loss.  

The issue of entitlement to a compensable rating for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

Any low back injuries in service were acute and resolved; a chronic low back disability was not manifested in service; low back arthritis was not manifested within the first postservice year; and the Veteran's current low back disability is not shown to be related to his service/injuries therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate his claim of service connection for a low back disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in May 2010.  The Board finds the examination report adequate for adjudication purposes with respect to the claim of service connection for a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A May 1976 STR shows that the Veteran reported low back pain of a month's duration.  June 1976 STRs note complaints of persistent back pain.  

A July 1976 STR shows that the Veteran reported back pain since lifting heavy ammunition 2 months prior.  The impression was muscle strain.  Physical therapy was prescribed.  

An August 1976 STR shows that the Veteran reported persistent back pain since lifting a heavy box 3 months prior.

On January 1979 periodic service examination, the Veteran's spine was normal.  He indicated that he was "in good health."

In a March 1981 report of medical history (for service separation), the Veteran endorsed having had recurrent back pain.  It was noted that recurrent back pain was not an active problem.  

On January 1982 periodic service examination, clinical evaluation of the spine was normal.  In an associated report of medical history, the Veteran denied recurrent back pain.  

On January 1985 periodic service examination, the Veteran's spine was normal.  

January and February 1985 STRs show that the Veteran was seen for pain on the left superior iliac crest following a motor vehicle accident (MVA).  The impressions were contusion and muscle strain.  He was placed on bed rest and sent for physical therapy.  Two weeks after the MVA he was seen for persistent left hip pain with movement and during physical therapy.  

A March 1985 STR shows indicates that the Veteran had injured his back in the MVA and had lumbar spine pain since.  The assessment was low back pain.  

An April 1985 STR shows that the Veteran reported his pain had improved.  He was discharged from physical therapy and instructed to continue back exercises at home.

On September 1985 examination (for service over age 40), clinical evaluation of the spine was normal.  In an associated report of medical history, the Veteran indicated that he had injured his back in an MVA in January and was taking Motrin for recurrent low back pain.  It was noted that he had low back pain sometimes.

On February 1987 examination (for service over age 40), clinical evaluation of the spine was normal.  In an associated report of medical history, the Veteran indicated he had recurrent back pain.  It was noted that he had an achy back since sustaining a low back injury in 1978 when picking up heavy ammunition.  

On May 1992 periodic service examination, the Veteran's spine was normal.  

On December 1993 service examination for retirement, clinical evaluation of the spine was normal.  In an associated report of medical history, the Veteran denied recurrent back pain, although he reported other unrelated conditions.  

VA treatment records are silent for any complaints, treatment, findings, or diagnosis related to the low back.  

On May 2010 VA examination, the Veteran reported sharp pains in his back with certain movements and difficulty sitting for long periods.  The diagnosis was age-acquired degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's low back disability "is age acquired degenerative disc disease and is not caused by or a result of the military service."  The examiner explained that STRs showed that the Veteran developed back strain lifting a box in 1976.  In 1985 he had low back pain due to a motor vehicle accident and was sent to physical therapy.  The STRs were silent for any further back complaints, and he was discharged in 1994 with no listing of back complaints.  Postservice treatment records do not show any indication of a back problem.  There is no X-ray evidence of traumatic arthritis in his spine.  "He does have diffuse age typical degenerative changes in the lumbar spine and more than likely is symptomatic for that."  

It is not in dispute that the Veteran has a low back disability, as degenerative disc disease of the lumbar spine was diagnosed on May 2010 VA examination.  It is also not in dispute that the Veteran sustained low back injuries in service (a lifting injury in 1976 and in a MVA in January 1985).  What he must still show to establish service connection for a low back disability is evidence that his current low back disability is related to his service/injuries therein.  

To the extent that the Veteran asserts that he has had persistent back problems since his injuries in service, the Board finds that the evidence shows otherwise.  Following his low back injury in April/May 1976, he reported residual back pain through August 1976.  Although he reported recurrent back pain in a March 1981 report of medical history (prior to separation from his first period of active duty), it was noted that the condition was not an active problem.  Notably, clinical evaluations of his spine were normal, and there were no further reports of back pain until the MVA in January 1985.  He was seen for complaints of ongoing back pain over the next several months during his participation in physical therapy.  By September 1985 he reported he had back pain sometimes.  In February 1987 he reported that he had an achy back since his initial injury from lifting a box.  However, the STRs, including the December 1993 service separation examination report, are silent for any further complaints, treatment, findings, or diagnosis related to the low back; he specifically denied recurrent back pain in a December 1993 report of medical history, despite reporting other unrelated conditions.  Additionally, postservice treatment records are silent regarding the low back.  The Veteran has not submitted or identified any evidence (e.g., postservice treatment records, lay statements, etc.) that would support a finding of continuity of symptomatology.  As the record stands, the overall evidence tends to show that the Veteran's low back injuries were acute and resolved prior to his separation from each period of active duty service.  Accordingly, service connection on the basis that it began in service and persisted is not warranted.  Furthermore, the record does not show (nor is it alleged) that low back arthritis was manifested in the first postservice year; therefore, presumptive service connection (for arthritis of the spine as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

In the absence of continuity of low back symptoms since the Veteran's injuries in service, whether or not there is a nexus between his current low back disability and the injuries in service becomes a medical question.  Whether disc disease of the lumbar spine may be related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The only competent evidence of record that directly addresses the question of whether the Veteran's low back disability is related to service/injuries therein is against the claim.  The May 2010 VA examiner opined that the Veteran's low back disability "is age acquired degenerative disc disease and is not caused by or a result of the military service."  As the examiner's opinion reflects familiarity with the entire record and cites to clinical data that supports the conclusion, the Board finds it probative.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for a low back disability is denied.  




REMAND

In a September 2015 appellant's brief, the Veteran (via his representative) asserted that his hearing loss is greater than reflected by the most recent VA examination in May 2010.  Specifically, he asserts that he has difficulty in conversing with others without being face-to-face and having to increase the volume on his television to hear it.  The Board notes that the findings of the May 2010 examination are now dated, as the examination was more than 5 years ago, and does not reflect the level of functional impairment now asserted by the Veteran.  As the record suggests that the Veteran's hearing loss has increased in severity since the most recent VA examination, a contemporaneous examination to assess the current severity of his bilateral hearing loss is necessary.  Additionally, any updated records of VA treatment he has received for his hearing loss disability are pertinent to his claim, are constructively of record, and must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete updated clinical records (i.e., those not already in the record) of any VA evaluations or  treatment that the Veteran has received for hearing loss.  

2. Thereafter, the AOJ should arrange for an audiological evaluation (with audiometric studies) of the Veteran to ascertain the current severity of his bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination  The examiner should elicit from the Veteran a description of the nature and severity of the functional impairment hat results from his hearing loss, and comment whether the Veteran's reports are consistent with the level of hearing loss reflected by audiometry (and if not account for the discrepancy, to the extent possible).  There examiner should include rationale with all opinions.
3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


